Citation Nr: 0020369	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-13 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a kidney condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to an increased disability evaluation for a 
postoperative scar, as a residual of a left kidney 
exploratory surgery, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1948, August 1950 and November 1951, April 1952 to October 
1953, and August 1955 to December 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for kidney disability, asthma, and peptic 
ulcer disease and a compensable evaluation for a post 
operative scar were denied.


FINDINGS OF FACT

1.  A kidney disability is not shown in service.

2.  There is no competent evidence of a nexus between a 
current diagnosis of asthma and an inservice diagnosis of 
asthma. 

3.  Peptic ulcer disease is not shown in service.

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating has 
been developed.



CONCLUSIONS OF LAW

1.  A claim for service connection for a kidney disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).

2.  A claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

3.  A claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

4.  The criteria for a compensable disability rating for a 
postoperative scar, as a residual of a left kidney 
exploratory surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


I.  Claims for Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection for may be established for diseases that 
are incurred in, or aggravated by, active military service.  
38 C.F.R. § 3.303 (1999).  The three elements of a "well 
grounded" claim are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999). 

Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (1999).  Concerning 
item (1), a disorder may be shown to have preexisted service 
if it is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1999); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Service Connection for a Kidney Disability

The veteran contends that he currently has a kidney 
disability, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a kidney disability during service; (2) whether he 
currently has a kidney disability; and if so, (3) whether his 
current kidney disability is etiologically related to his 
inservice kidney disability. 

Service medical records do not show that the veteran had a 
kidney disability during active service.  Examination reports 
from January 1944, May 1946, May 1948, November 1948, and 
August 1950 show that his genito-urinary system was within 
normal limits.  These reports are silent for any disease or 
injury of the kidneys. 

In October 1950 the veteran complained of a 2-3 year history 
of chronic pain over both kidneys and nocturia 3-4 times a 
night.  He also reported a one year history frequent 
urination 6-10 times a day with occasional hesitancy.  
Despite his complaints, the medical record is silent for any 
dysuria, pyuria, or hematuria.  Although, moderate bilateral 
costovertebral tenderness and pain on abdominal palpation was 
revealed on examination, intravenous pyelogram (IVP) showed 
excellent renal function with an entirely normal 
architecture.  The medical record indicates that there was no 
obstructive uropathy and no renal disease.  Similarly, x-ray 
findings of the abdomen did not show any abnormality.  

Subsequently, in March 1951, the veteran reported to sick 
call with complaints of low back pain, stomach aches, and 
recent nocturia of 6-8 times a night.  His chest was clear.  
Urinalysis was within normal limits.  X-ray studies revealed 
that his right kidney shadow was normal in size, shape, and 
position.  Following, IVP revealed a normal right half of the 
right kidney; however, the left half was partially obscured 
by gas and bowel contents.  The medical record indicates that 
"for the most part" the kidney was normally outlined and 
there was no calculus in the path of the genito-urinary tree.  

Examination reports in October 1951, April 1952, October 
1953, July 1955, and August 1955 indicate that the veteran 
had a normal genito-urinary system.

An October 1955 medical record indicates that the veteran 
reported to sick bay with complaints of pain in his kidney 
and lower abdominal region.  He claimed that his urination 
revealed red urine.  Hematuria was diagnosed. 

In March 1956 the veteran underwent a urologic study.  A 
surgical exploration failed to reveal any pathology.  IVP 
revealed a normal functioning upper urinary tract.  

As set forth above, the evidence does not show that the 
veteran had a chronic kidney disability during active 
military service.  While he complained of abdominal, low 
back, and kidney pain, clinic records are silent for any 
kidney disability.  On the contrary, numerous examination 
reports indicate that the veteran had a normal genito-urinary 
system.  While the veteran had hematuria during active 
service, no medical evidence has linked this hematuria to a 
kidney disability.  

The Board has considered the testimony given by the veteran 
at a September 1999 hearing before a RO hearing officer.  The 
veteran related an inservice episode in which he passed blood 
in his urine.  He indicated that he was told that he had 
cancer or the kidney and had a portion of his kidney removed.  
The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
diagnosis of a kidney disability during active service.  
Service medical records are silent for any diagnosis or 
treatment of kidney cancer during service.  Similarly, the 
medical evidence does not show that the veteran had a portion 
of his kidney removed during service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the presence of any kidney disability during active 
service to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a kidney disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

B.  Service connection for Asthma

The veteran contends that he has asthma, which he attributes 
to his active duty service.  With regard to this claim for 
service connection, the determinative issues presented are 
(1) whether the veteran had asthma during service; (2) 
whether he currently has asthma; and if so, (3) whether his 
current asthma is etiologically related to his inservice 
asthma.

At the September 1999 RO hearing, the veteran contended that 
he developed asthma during service.  He indicated that he had 
an episode during active duty in which he could not breathe.  
The evidence shows an inservice diagnosis of asthma.  In 
January 1944 the veteran was afforded an examination upon his 
entry into active duty.  The examination report indicates 
that he had a normal respiratory system and that chest x-ray 
findings were negative for any disability.  A November 1944 
outpatient medical record shows that the veteran complained 
of wheezing, coughing, and dyspnea.  The veteran stated that 
he had been subject to coughing spells all his life; however, 
he indicated that his first attack of asthma occurred three 
to four years prior this treatment.  He related a family 
history of asthma and indicated that he had a history of 
severe asthma attacks requiring Adrenalin for relief.  
Routine physical and laboratory examinations were found to be 
essentially negative.   A diagnosis of asthma was rendered.  

An October 1948 outpatient treatment record indicates that 
the veteran complained of difficulty breathing.  He reported 
a four-year history of respiratory problems.  A diagnosis of 
deviation of the right nasal septum was rendered.  A medical 
history noted that surgery was contraindicated as the veteran 
was subject to asthma attacks.  The record indicated that the 
veteran reported a history of asthma that developed between 
the ages of 1 and 16.  

In addition to evidence of asthma during active service, 
November 1999 VA outpatient treatment records indicate an 
impression of "COPD/asthma with mild bronchitis."  

While there is evidence that asthma existed during active 
service and evidence that the veteran currently has asthma, 
the evidence does not show a nexus between the two.  The 
veteran has presented no clinical evidence or medical opinion 
that would establish a link between his current asthma and 
his inservice diagnosis of asthma.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current asthma to be of no 
probative value.  See Moray. 

While the veteran reported a history of asthma prior to his 
initial entry into active service, the Board notes that there 
is no medical evidence of any complaint, treatment, or 
diagnosis of asthma prior to active service.  Accordingly, 
the Board finds that there is no competent evidence that 
asthma clearly and unmistakably preexisted service.  Thus, 
the Board finds that the presumption of soundness has not 
been rebutted.  Accordingly, the regulations pertaining to 
aggravation are not applicable to the present case.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown to have 
a nexus or link to an inservice disease or injury, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for asthma 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

C.  Service Connection for Peptic Ulcer Disease

The veteran contends that he has peptic ulcer disease, which 
he attributes to his active duty service.  With regard to 
this claim for service connection, the determinative issues 
presented are (1) whether the veteran had peptic ulcer 
disease during service; (2) whether he currently has peptic 
ulcer disease; and if so, (3) whether his current peptic 
ulcer disease is etiologically related to his inservice 
peptic ulcer disease.

At his September 1999 RO hearing, the veteran indicated that 
he developed a problem with ulcers during his active duty.  A 
June 1952 sick call record indicates that the veteran was to 
be checked for stomach ulcers; however, no chronic disability 
or diagnosis is indicated.  The veteran was treated with an 
elixir.  Subsequent medical examinations conducted in October 
1953, July 1955, and August 1955, are silent for any 
treatment, complaint or diagnosis of peptic ulcer disease.  

While the veteran contends that his current peptic ulcer 
disease originated in active duty, as indicated previously, 
the evidence does not show that he had the requisite training 
to render a medical opinion.  Accordingly, the Board finds 
that his statements with regard to the etiology of his 
current peptic ulcer disease lack probative value.  See 
Moray.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for peptic ulcer disease could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

D.  Conclusion

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  However, the evidence does 
not show that the veteran has referenced any other known and 
existing evidence that would be required to complete his 
application for VA benefits.  

The Board also notes that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  As indicated above, the 
veteran's claims for service connection are not well 
grounded.  Accordingly, the duty to assist does not arise.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam) (VA cannot assist a claimant 
in developing a claim which is not well grounded).

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.  

II.  Increased Rating

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Service connection for a post operative scar, as a residual 
of a left kidney exploratory surgery, was established by 
means of a February 1958 rating action as service medical 
records indicate that the veteran had exploratory surgery 
while on active duty.  A noncompensable disability rating was 
assigned effective January 1, 1957, the day after the veteran 
separated from active duty.  By means of a February 1998 
rating action, the RO denied a compensable evaluation for 
this disability.  The veteran appeals this rating action and 
claims that his postoperative scar is more severe than 
currently evaluated and that a compensable disability rating 
is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's postoperative scar, as a residual of a left 
kidney exploratory surgery, is currently evaluated under 
Diagnostic Code 7805.  Under these criteria, scars are to be 
rated on limitation of function of the body part affected.  
38 U.S.C.A. § 4.118 (1999).  Additionally, superficial scars 
that are poorly nourished with repeated ulceration warrant a 
10 percent disability rating under Diagnostic Code 7803.  
Diagnostic Code 7804 provides for a 10 percent disability 
evaluation for superficial scars that are tender and painful 
on objective examination. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating are not met.  In 
November 1997, the veteran was afforded a VA examination in 
order to ascertain the level of severity associated with his 
postoperative scar.  The examiner noted that there was a well 
healed scar of some forty-odd years.  The examiner could not 
ascertain any problem from this residual.  

The evidence does not show that the veteran has poorly 
nourished, ulcerating, tender, or painful scarring as a 
result of his inservice exploratory surgery.  Similarly, the 
evidence does not show that his residual scarring has 
resulted in any limitation of function of the affected body 
part.  In brief, the preponderance of the evidence is against 
the veteran's claim for an increased rating for a post 
operative scar, as a residual of a left kidney exploratory 
surgery, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

ORDER

Service connection for a kidney disability is denied.  
Service connection for asthma is denied.  Service connection 
for peptic ulcer disease is denied.  A compensable evaluation 
for a postoperative scar, as a residual of a left kidney 
exploratory surgery, is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

